COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Laurie Ann McRay, Infinity Capital, LLC, and McRay Money
                            Management, LLC v. Dow Golub Remels & Gilbreath PLLC
                            (assignee of DGR)
Appellate case number:      01-21-00032-CV
Trial court case number:    2015-47112
Trial court:                333rd District Court of Harris County

       On February 16, 2021, appellants, Laurie Ann McRay, Infinity Capital, LLC, and
McRay Money Management, LLC filed an “Opposed Motion to Abate Appeal Pending
Trial Court Hearing/Disposition of Appellants’ Pro Se Motion for New
Trial/Reconsideration of Appealed Final Judgment,” requesting that we abate this appeal
for a period of thirty days to allow the trial court an opportunity to hear and consider
appellants’ pro se motion for new trial and/or reconsideration of the Final Judgment.
According to appellants, depending on the outcome in the trial court, this appeal “may be
rendered moot.”
       On February 18, 2021, appellee, Dow Golub Remels & Gilbreath PLLC (assignee
of DGR), filed a response in opposition to appellants’ motion to abate. Further, as
appellants note in their motion to this Court, the appellate record is not yet complete, and
therefore, briefing deadlines have not been established. See TEX. R. APP. P. 38.6.
Accordingly, we deny appellants’ motion to abate the appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ___February 25, 2021____